DETAILED ACTION
Status of Claims
This Office Action is in response to the Application filed 11/21/2018.
Claims 1-12 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for performing the steps of storing a provisioning request, storing an OATH token, communicating notifications, and providing the provisioning request to provide an assessment notification and a utility notification. The steps describe the concept of managing property data and notifications, which is a financial economic practice relating to Certain Methods of Organizing Human Activity, and therefore, an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements – platform system, user devices, internet and token to perform the steps described above. The platform system and user devices in each step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting property data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a platform system, user devices, internet and token to perform both the requesting and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 2-12 recite the same abstract ideas and additional elements for carrying out the same steps and processes as addressed in claim 1. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0265147) and further in view Hodges (US 2005/0102152) and further in view of Bernard, JR. et al. (US 2004/0243450).

Regarding claim 1, Liu teaches A system for provisioning at a management platform system for a user of the platform system (Abstract; Paragraph [0002]), the system comprising: 
a first user device, of the user, that stores a provisioning request for a first asset system (Paragraph [0038] a request from a user to access the cloud management system is received); 
the first asset system, storing an OATH token of the user for use of the platform system (Paragraph [0026]-[0027] teaches the API credential may be an authorization token granted from an account with master credential authorization; Paragraph [0038] teaches stored credentials in a credential repository; Paragraph [0041] teaches an authorization token); and 
the platform system, including a REST (Representational State Transfer) API (Application Program Interface) constructed to communicate with a plurality of asset systems via the Internet (FIG. 5; Paragraph [0062] teaches the computer system communicatively coupled  to other communication systems over a communication network such as the internet), […] wherein the first user device is constructed to provide the provisioning request to the asset system to control the asset system (Paragraph [0038] a request from a user to access the cloud management system is received) 
Liu does not teach, however, Hodges teaches
an interface constructed to communicate notifications to a plurality of user devices via the Internet based on information received by the platform system from a plurality of external provider systems via the Internet (Paragraph [0016] teaches both the tenant and the landlord receive notification of the task)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Liu to include the notifications as taught by Hodges to easily manage the accounts associated with each property. 
Liu and Hodges do not teach, however, Bernard teaches
[…] provide an assessment notification via the Internet (Paragraph [0083]-[0084] teaches comparing the property tax assessment with the market value as of the lien data and alerts homeowners when there is an opportunity to reduce their property taxes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Johnston to include the property value and tax notification as taught by Bernard to easily identify changes in property value.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0265147) and further in view Hodges (US 2005/0102152) and further in view of Bernard, JR. et al. (US 2004/0243450) and further in view of Johnston et al. (US 2013/0304537).

Regarding claim 2, Liu, Hodges and Bernard teaches the system of Claim 1. Liu, Hodges and Bernard do not teach, however, Johnston teaches wherein the provisioning request is a request for provisioning notifications for a first asset of the user (Paragraph [0130] teaches after the user makes a selection, or if no properties to be removed are linked to layers within the shared libraries, the user is presented with a modifiable or editable message that will be sent to other members of the workgroup notifying them of changes upon completion of the routine).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Liu, Hodges, and Bernard to include the property details as taught by Johnston to ensure the users have access to and are able to modify the correct properties. 

Regarding claim 3, Liu, Hodges and Bernard teaches the system of Claim 2. Liu, Hodges and Bernard do not teach, however, Johnston teaches wherein the first asset system is constructed to manage information for assets of the user (Abstract), and wherein the first asset system includes information for the first asset that includes an address of the first asset (FIG. 20 teaches property addresses) and first access information for the first asset (Paragraph [0064] teaches users may logon to the system; FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Liu, Hodges, and Bernard to include the property details as taught by Johnston to ensure the users have access to and are able to modify the correct properties. 

Regarding claim 4, Liu, Hodges and Bernard teaches the system of Claim 3. Liu, Hodges and Bernard do not teach, however, Johnston teaches wherein the first asset system is constructed to, responsive to receiving the provisioning request from the first user device (Paragraph [0064] teaches users may logon to the system), provide the [authorization information] (FIG. 11, item 282 teaches determining if the user is authorized), the address of the first asset (FIG. 20 teaches property addresses), and the first access information to the platform system via the REST API (Paragraph [0064] teaches users may logon to the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Liu, Hodges, and Bernard to include the property details as taught by Johnston to ensure the users have access to and are able to modify the correct properties. 
Liu further teaches wherein the authorization information is an OATH token (Paragraph [0026]-[0027] teaches the API credential may be an authorization token granted from an account with master credential authorization; Paragraph [0038] teaches stored credentials in a credential repository; Paragraph [0041] teaches an authorization token).

Regarding claim 5, Liu, Hodges, Bernard and Johnston teaches the system of Claim 4. Hodges further teaches providing the first asset system with a list of bank accounts via the REST API (Paragraph [0079] teaches access account balances).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Johnston to include the accounts as taught by Hodges to easily manage the accounts associated with each property. 

Regarding claim 6, Liu, Hodges, Bernard and Johnston teaches the system of Claim 5. Hodges further teaches wherein the first asset system is constructed to, responsive to receiving the list of bank accounts, select a first bank account from the list and provide the platform system with information identifying the selected first bank account via the REST API (Paragraph [0079] teaches access account balances).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Johnston to include the accounts as taught by Hodges to easily manage the accounts associated with each property.

Regarding claim 7, Liu, Hodges, Bernard and Johnston teaches the system of Claim 6. Johnston further teaches wherein the platform system is constructed to receive the information identifying the selected first bank account, access transaction information for the selected first bank account from an external system via the Internet, and store the transaction information in association with the address of the first asset (Paragraph [0111] teaches a sub-element of the library to include transaction expenses (reads on transaction information).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Liu, Hodges, and Bernard to include the property details as taught by Johnston to ensure the users have access to and are able to modify the correct properties.

Regarding claim 8, Liu, Hodges, Bernard and Johnston teaches the system of Claim 7. Johnston further teaches wherein the platform system is constructed to receive first asset data for the address of the first asset from an external first database system via the Internet and store the first asset data in association with the address of the first asset (Paragraph [0080] teaches accessing property data through libraries which can import/export external data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Liu, Hodges, and Bernard to include the property details as taught by Johnston to ensure the users have access to and are able to modify the correct properties.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0265147) and further in view Hodges (US 2005/0102152) and further in view of Bernard, JR. et al. (US 2004/0243450) and further in view of Johnston et al. (US 2013/0304537) and Ghosh et al. (US 2015/0294401).

Regarding claim 9, Liu, Hodges, Bernard and Johnston teaches the system of Claim 8. Liu, Hodges, Bernard and Johnston do not teach, however, Ghosh teaches wherein the platform system is constructed to receive first listing information for a location of the address of the first asset from a first listing database via the Internet, and store the first listing information in association with the address of the first asset (Paragraph [0021]-[0022] teaches receiving rental listing data for rental properties and storing it in a database).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Liu, Hodges, Bernard and Johnston to include the external data being import from a listing database to receive all publically available information about the property. 

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0265147) and further in view Hodges (US 2005/0102152) and further in view of Bernard, JR. et al. (US 2004/0243450) and further in view of Johnston et al. (US 2013/0304537), Ghosh et al. (US 2015/0294401) and Mukherjee et al. (US 2014/0089136).

Regarding claim 10, Liu, Hodges, Bernard, Johnston and Ghosh teaches the system of Claim 9. Liu, Hodges, Bernard and Johnston do not teach, however, Mukherjee teaches wherein the platform system is constructed to periodically update transaction information for the selected first bank account from the external system via the Internet (Paragraph [0031] teaches periodically and/or continually updating the transaction data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system to include periodically updating transactions to ensure all transactions are being monitored and bills are being paid. 

Regarding claim 11, Liu, Hodges, Bernard, Johnston, Ghosh and Mukherjee teaches the system of Claim 10. Bernard further teaches wherein the platform system is constructed to access an assessed value from an external first assessor database system via the Internet and provide an assessment notification to the first user device via the Internet based on the assessed value (Paragraph [0083]-[0084] teaches comparing the property tax assessment with the market value as of the lien data and alerts homeowners when there is an opportunity to reduce their property taxes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Johnston to include the property value and tax notification as taught by Bernard to easily identify changes in property value. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0265147) and further in view Hodges (US 2005/0102152) and further in view of Bernard, JR. et al. (US 2004/0243450) and further in view of Johnston et al. (US 2013/0304537), Ghosh et al. (US 2015/0294401), Mukherjee et al. (US 2014/0089136) and Anderson et al. (US 2009/0198600).

Regarding claim 12, Liu, Hodges, Hodges, Bernard, Johnston, Ghosh and Mukherjee teaches the system of Claim 11. Liu, Hodges, Hodges, Bernard, Johnston, Ghosh and Mukherjee do not teach, however, Bowman teaches wherein the platform system is constructed to provide a utility notification to the first user device via the Internet based on the updated transaction information for the selected first bank account (Paragraph [0015]-[0016], [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the property management system as taught by Johnston to include the utility notifications as taught by Anderson to ensure the tenants set up utility accounts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 8am - 12pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 14, 2021

/KITO R ROBINSON/Primary Examiner, Art Unit 3619